NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1-3 in the Amendment filed February 24, 2022 have been received and considered by Examiner.

WITHDRAWN OBJECTIONS
The objections to claim 1 made of record in the Office Action mailed February 9, 2022 have been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed February 24, 2022 (and Applicant’s discussion regarding colons/semicolons on page 4 of Amdt.).

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(a) rejection of claims 1-6 has been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed February 24, 2022. 
The 35 U.S.C. 112(b) rejection of claims 2 and 3 has been withdrawn due to Applicant’s amendments in claims 2 and 3 in the Amendment filed February 24, 2022. 

Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or suggest a fiber reinforced metal composite as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a fiber reinforced metal composite, including a composite having at least one metal layer that is a magnesium alloy layer, where the magnesium alloy layer was subjected to micro-arc oxidation treatment where the micro-arc oxidation electrolyte is a mixed solution of silicate and phosphate, which results in formation of a micro-arc oxidation layer on each side of the magnesium alloy layer, where the composite of the at least one magnesium alloy layer and the micro-arc oxidation layers are then treated by being immersed in an ethylene diamine ethanol solution having a mass concentration of 15% for 5 to 15 minutes, and then dried in an oven at 50 to 60℃ for 10 to 30 minutes, and where the composite includes a single fiber layer that is adhered to the composite of at least one magnesium alloy layer and the micro-arc oxidation layers via an adhesive. Examiner notes that the micro-arc oxidation treatment and the ethylene diamine ethanol solution treatment each affect the composition of the at least one metal layer (and the composition of the micro-arc oxidation layers, in regard to the ethylene diamine ethanol solution treatment). Close prior art, for example, Neumark et al. (US 2016/0069112), does not teach or suggest that the substrate metal layer (substrate layer 102 of Neumark et al.) is of a magnesium alloy), or either of the claimed treatments of the metal (therefore, the combination of the two claimed treatments is also not taught by Neumark et al.).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782